The Chief Justice
was desirous that the jury should be struck in Term before all the Justices which would obviate the objection-to himself personally, and put an end to the dilemma arising from the conflicting notices.
Leake refused this, and the Chief Justice overruled the second objection saying that it was not a legal one, and that it had been so determined by the court repeatedly. It \vas then agreed to defer this business until May term, and now—
The facts above mentioned being stated to the court they recommended to Chief Justice to strike the jury which he did.